            Case 1:18-cr-00370-DKC Document 118 Filed 03/05/19 Page 1 of 2


                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND . IJ._~
                                                                       '_   ~:   !                                        .~   .. , -.
                                                                                                                               '·.
United States of America                          *                    2UI9t'~R - 5 Ph 2: I
       v.                                         *        Criminal Case NQ. DKC J &-QJ-70-2
                                                                                 J •;   • •   ;_,'
                                                                                                     '> ; '.J I
                                                                                                     J;             -
                                                                                                                  t.f.,


RONAZHFANI                                       *
                                              ******
                              REGULAR SENTENCING ORDER

       (1)      On or before April 12, 2019, the Probation Officer shall provide the initial draft of

the presentence report to counsel for the Defendant for review with the Defendant.                                             If the

Defendant is in pretrial detention, defense counsel may not provide a copy of the recommendations

section of the presentence report to the Defendant in advance of meeting to review the presentence

report, and may not leave the recommendations section of the presentence report with the

Defendant once the review has taken place. The Probation Officer shall also provide the initial

draft of the presentence report to counsel for the Government.

       (2)      On or before April 26, 2019, counsel shall submit, in writing, to the Probation

Officer and opposing counsel, any objections to any material information, sentencing

classifications, advisory sentencing guideline ranges, or policy statements contained in or omitted

from the report.

       (3)      After receiving counsel ' s objections, the Probation Officer shall conduct any

necessary further investigation and may require counsel for both parties to meet with the Probation

Officer to discuss unresolved factual and legal issues. The Probation Officer shall make any

revisions to the presentence report deemed proper, and, in the event that any objections made by

counsel remain unresolved, the Probation Officer shall prepare an ·addendum setting forth those

objections and any comment thereon.
                                    &
       (4)      On or before May ~ 2019, the Probation Officer shall file the report (and any

revisions and addendum thereto) through CM/ECF.
          Case 1:18-cr-00370-DKC Document 118 Filed 03/05/19 Page 2 of 2


         (5)     If counsel for either party intends to call any witnesses at the sentencing hearing,

 counsel shall submit, in writing, to the Court and opposing counsel, on or before

 May .J, 2019, a statement containing a statement containing (a) the names ofthe witnesses, (b) a

 synopsis of their anticipated testimony, and (c) an estimate of the anticipated length of the hearing.

         (6)     Sentencing memoranda are not required unless a party intends to request a sentence

 outside the advisory guidelines range on the basis of a non-guideline factor. If submitted, they

 shall be filed with the Clerk and a copy delivered to chambers on or before

 May   J; 2019. Opposing or responding memoranda are not required. If submitted, they shall be
                                            lit!
 delivered to chambers on or before May~, 2019. Copies of all memoranda must be sent to the

 Probation Officer.

         (7)
                                                         ~             ;J:~~~ ';jl~
                 Sentencing shall be on Thursday, _May )<\2019 at 11-80 a:ln. in Qa 1€imon;.

         (8)     The presentence report, any revisions, and any proposed findings made by the

 Probation Officer in the addendum to the report shall constitute the tentative findings of the Court

 under section 6Al.3 of the sentencing guidelines. In resolving disputed issues of fact, the Court

 may consider any reliable information presented by the Probation Officer, the Defendant, or the

 Government, and the Court may issue its own tentative or final findings at any time before or

· during the sentencing hearing.

         (9)     Nothing in this Order requires the disclosure of any portions of the presentence

 report that are not disclosable under Federal Rules of Criminal Procedure 32.


 March 5, 2019
                                                        DEBORAH K. CHASANOW
                                                        United States District Judge




                                                   2
